Citation Nr: 0630043	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  96-45 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to May 
1971.  The appellant is his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1998 and October 2003.  Each 
time, it was remanded for further development of the record.  



FINDINGS OF FACT

1.  The veteran died in May 1995 as a result of severe 
anemia, due to gastric varices with bleeding, as a 
consequence of pancreatic cancer.  

2.  The veteran is shown to have suffered from fatal 
pancreatic cancer with resulting gastric varices and anemia 
that as likely as not were due to his exposure to pesticides 
or other chemicals in connection with his duties performed 
during his extensive period of active service.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by pancreatic cancer with gastric 
varices and anemia was due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  A service-connected disability manifested by pancreatic 
cancer caused the veteran's death.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107(b)  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim in 
accordance with the provisions of VCAA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the Board finds that VA has met 
that duty.  To the extent that the action taken hereinbelow 
is favorable to the appellant, further discussion of VCAA is 
not required at this time.  

Any defect in notifying the appellant in accordance with VCAA 
must be considered harmless.  


II.  Facts and Analysis

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The death certificate shows that veteran's death was the 
result of severe anemia, due to gastric varices with 
bleeding, as a consequence of pancreatic cancer.  

The appellant maintains that the fatal cancer was due to the 
veteran's exposure to chemicals associated with his job as an 
exterminator during his extensive period of active service.  

The evidence confirms that the veteran was an entomology 
technician during his lengthy service career; and his service 
medical records, such as those dated in September 1969, show 
that he was exposed to insecticides and rodenticides such as 
DDT.  

In November 1998 M. T., M.D., stated that the veteran's fatal 
varices were due to a liver ailment possibly due to chemical 
exposure as an entomologist in service.  

In this regard, the appellant submitted Internet articles, 
published in December 1999.  They show a potential 
relationship between organochlorine compounds, such as DDT 
and some PCB's and the parthenogenesis of exocrine pancreatic 
cancer.  

In October 2000, following a review of the veteran's claims 
file, a VA physician concluded that there was insufficient 
evidence to show that the veteran's pancreatic cancer was the 
direct result of pesticide exposure in service.  

However, the VA reviewer did acknowledge that the medical 
literature suggested an association between prolonged 
pesticide exposure and an increased risk of pancreatic 
cancer.  He further noted that the veteran had such exposure 
in service and did not affirmatively rule out an association 
between that exposure and the development of the fatal 
pancreatic cancer.  

The VA physician also did note that smoking was the only 
established risk factor for pancreatic cancer.  However, the 
evidence of record, such as the veteran's service medical 
records, dated in July 1952, and reports from UHS Hospitals, 
dated in December 1993, shows that the veteran did not have a 
history of smoking.  

Given the medical opinions obtained in connection with claim, 
the Board finds the evidentiary record to be in relative 
equipoise.  That is, the record presents an approximate 
balance of the evidence for and against the appellant's claim 
in showing the fatal pancreatic cancer as likely as not was 
due to the exposure to certain chemical to which the veteran 
was exposed in extensive while performing active duty.  

Under such circumstances and given the particular facts in 
this case, all reasonable doubt must be resolved in favor of 
the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, the Board finds that service connection for the 
cause of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


